Title: Letter of Introduction for Henry Lee, [April] 1813
From: Madison, James
To: 


[April 1813]
The Bearer General Henry Lee, being about to sail from the United States to the West-Indies, on particular Business of his own, I take pleasure, in aid of the usual official Documents of protection which are afforded to the Citizens of the United States in such cases, to add this unofficial one, in Hope that it may contribute to secure to him the attention which is due to his services and character.
General Henry Lee served in different Grades in our Revolutionary war, commencing with, and remaining in, the service, to the end of the war, with great Honor to himself and Advantage to his country. In the commencement he commanded a Troop of Horse, but was soon raised to that of a Legion of six hundred men. His first campaigns were under General Washington, in the middle States; his latter, under General Greene, in the Southern. His Services were, in every Stage, of distinguished importance and utility.
As a Partizan under our late illustrious commander in Chief, he performed those active Services, in annoying the lines of the enemy in the camp and on the march, and in bringing intelligence to the General of their movements, which give confidence and Security to an Army, and are indeed indispensable to successful military operations. In his latter campaigns he held a more distinguished Station, and rendered more important Services. The Historian of the Southern War will detail no great action or important movement, in which he was not a very gallant, distinguished, and efficient Party.
Since the Close of our Revolutionary War, General Lee ⟨has⟩ ⟨served⟩ ⟨in⟩ the Congress of the United States and as the Governor of the Commonwealth of Virginia, in which Stations he acquitted himself with great advantage to his country and honor to himself. He possesses, in my judgment, great qualifications for the command of a considerable force; nor have I doubt, if an occassion should occur to call into activity his Genius, Talents, and acquirements, that his Conduct, on an enlarged scale, would correspond with the fame which he acquired in more early life. I give him this Certificate from a Knowledge of the facts stated in it, and a sincere interest which I take in his future welfare.
